J-S26022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JERMAINE HENDERSON                      :
                                         :
                   Appellant             :   No. 1794 EDA 2018

        Appeal from the Judgment of Sentence Entered June 18, 2013
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0012686-2011,
                          CP-51-CR-0012688-2011


BEFORE:    PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

DISSENTING MEMORANDUM BY PELLEGRINI, J.:              FILED JUNE 03, 2019

      I would not quash the appeal for reasons set forth in my dissenting

opinion in Matter of M.P., 204 A.3d 976 (Pa. Super. Ct. 2019). For those

reasons, I would hold that the requirement in Commonwealth v. Walker,

185 A.3d 969, 971 (Pa. 2018), that holds that separate notices of appeal be

filed for each case sought to be appealed, only becomes effective when the

Appellate Procedural Rules Committee complies the direction given to it by our

Supreme Court to either amend Pa.R.A.P. 341(a) or its Official Note to

explicitly require separate notices of appeal.    Accordingly, I respectfully

dissent.




____________________________________
* Retired Senior Judge assigned to the Superior Court.